*295OPINION AND ORDER
This matter comes before the Court of Appeals on a Notice of Appeal filed by Llewellyn Spotted Bird, Appellant, pro se. Appellant, Llewellyn Spotted Bird, appeals an order of March 2, 2011, finding him guilty of DUI and Driving With Vehicle in Unsafe Condition, the Honorable Barry Bighorn, presiding.
No briefs were filed by Appellant or the Fort Peck Tribes, Appellee.
Having reviewed the Court file, we find as follows:
1. No brief was filed in support of the appeal, therefore there are no issues which Appellant, Llewellyn Spotted Bird has us consider. The allegations of the appeal notice were not supported by brief. Absent such showing, we will not set aside factual determinations of the Tribal Court, supported by substantial evidence. II CCOJ § 202
2. We find no need for oral argument since there were no briefed issues which would have us consider the matter further.
THEREFORE, THE ORDER OF THIS COURT THAT:
The judgment and order of the Fort Peck Tribal Court is affirmed.